Citation Nr: 0015541	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected status post right navicular fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1973 
and from September 1973 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Oakland, California.

To the extent that the evidence suggests that the veteran 
currently manifests disability residual to a right middle 
finger fracture incurred in service, the Board notes that it 
is not required to address such matter because the veteran 
has not filed any claim, formal or informal, for such 
benefit.  Brannon v. West, 12 Vet. App. 32 (1998) (the Board 
is not required to "conjure up" issues that were not raised 
by the veteran).  Moreover, that matter has been neither 
procedurally prepared nor certified for appellate review.  It 
is, however referred to the RO for action as deemed 
appropriate.  Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDING OF FACT

The veteran's right navicular fracture is manifested by a 
limitation of wrist motion, degenerative changes and pain on 
use; the veteran is in receipt of the schedular maximum for 
such symptoms.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected status post right navicular fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5215 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claims.  The veteran 
has been examined and has been provided opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

38 C.F.R. § 4.71a, Diagnostic Code 5215 provides for 
assignment of a maximum 10 percent evaluation where either 
major or minor wrist motion is limited, i.e., where there is 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  By way of history, in a 
rating decision dated in November 1981 the RO initially 
granted service connection and assigned the 10 percent 
maximum rating under Diagnostic Code 5215 to the veteran's 
status post right navicular fracture, effective July 9, 1981.  
That evaluation has continued to date.  

In March 1998, the veteran advised the RO that his right 
wrist disability had worsened.  Specifically, he complained 
of a degenerating problem caused by continual usage.  He 
recounted that his employment required him to use his hands 
in a twisting motion and complained of right wrist swelling 
that sometimes would restrict activities.  The veteran also 
complained of limited motion and indicated that treatment 
with anti-inflammatory drugs was insufficient.  

The record contains a report of evaluation by the veteran's 
private physician, B.K., M.D., in January 1998.  The veteran 
complained of continued discomfort with repetitive work.  Dr. 
B.K. set out a history of the veteran's in-service injury in 
1975, with resulting non-union of the scaphoid and navicular, 
and further noted a right wrist sprain in 1991, with probable 
exacerbation and notation of arthritis at that time.  Dr. 
B.K. noted that the veteran was still working actively with a 
telephone company.  Examination revealed that the right wrist 
was larger than the left.  The veteran's range of right wrist 
motion was limited:  He demonstrated extension to 30 degrees, 
flexion to 40 degrees and bilateral deviation to 10 degrees.  
There was evidence of swelling and pain where the first 
metacarpal and carpal joined together.  Dr. B.K. stated that 
there was "no significant change from previous examination 
and no inflammatin (sic) or pain at the time."  X-rays 
showed right wrist degeneration of the carpal-radius  joint 
and degenerative joint disease at the carpal joint with 
evidence of old non-union of the navicular.  Dr. B.K. 
commented that the veteran's right wrist would probably 
progress further in the veteran's line of work.  

In a statement dated in February 1998, Dr. T.K. noted the 
veteran's complaints of dorsal and radial pain, intensified 
with twisting motions of the wrist.  Examination revealed 
right wrist dorsiflexion to 65 degrees and palmar flexion to 
55 degrees, with complete pronation and supination.  There 
was evidence of swelling over the dorsal radial aspect of the 
wrist, characterized as moderate.  There was some radial 
carpal interval tenderness and some crepitation.  Testing 
also revealed some diminution of right-sided grip strength.  
The veteran's neurovascular status was stated to be intact.  
The impression was scaphoid nonunion of the right wrist with 
radiocarpal arthrosis.  Dr. T.K. noted that the veteran would 
need future surgical intervention for his wrist.  

In March 1999, the veteran presented for a VA examination.  
He reported working as a systems technician for Pacific Bell.  
He reported some difficulty doing his job.  He complained of 
a decreased range of right wrist motion and an aching 
sensation when doing certain activities.  The veteran 
reported that he was able to dress, undress, eat, take care 
of his personal hygiene, wash, and do ordinary housework, but 
that his wrist bothered him with "big ticket items."  He 
denied using a brace or wrist support.  Examination revealed 
reproducible tenderness to palpation of the right wrist and 
decreased wrist motion.  Also, the examiner stated that the 
veteran had lost approximately 30 percent or more of his 
right-sided grip strength, which he subsequently attributed 
to disabilities of the fingers.  Sensation was noted to be 
intact.  The VA examiner cited review of the claims file, to 
include service records.  Current x-rays were interpreted as 
showing a nonunion of the right navicula and some mild-to-
moderate degenerative osteoarthritis changes of the radial 
carpal joint particularly with the radial side in conjunction 
with the scaphoid.  The examiner concluded that the veteran 
would have pain in his wrist with any activity requiring 
forceful dorsiflexion or rotation movements.  

Although the Board has considered the veteran's complaints of 
functional loss due to pain and swelling, it notes that the 
veteran does maintain a degree of wrist motion.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91); see 
also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Thus, the 
competent and probative evidence of record does not show that 
the veteran's right wrist is ankylosed so as to warrant 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(1999).  Moreover, as noted above, the veteran is currently 
in receipt of the maximum evaluation under 
Diagnostic Code 5215.  Although the Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the 
Court further held that consideration of functional loss due 
to pain is not required when the rating in effect is the 
maximum disability rating available for limitation of motion.  
Spence v. West, 98-363 (U.S. Vet. App. March 13, 2000); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this case 
the veteran is in receipt of the maximum available for 
limitation of motion and a higher evaluation is not warranted 
based on consideration of the Court's decision in DeLuca.

The Board continues to note that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14.  Thus, although there is 
diagnostic evidence of right wrist arthritis, arthritis is 
evaluated based on limitation of motion, the basis for the 
currently assigned percentage rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Separate ratings under Diagnostic Code 
5003 and 5215 would thus violate the rule against pyramiding.  
Furthermore, as 10 percent is the maximum available 
percentage under both Diagnostic Code 5003 and 5215, 
application of Diagnostic Code 5003 instead of Diagnostic 
Code 5215 would not provide the veteran with a higher rating.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the competent and probative evidence of 
record does not show any neurologic deficit, muscle damage, 
symptomatic scarring or other symptomatology residual to a 
right navicular fracture not contemplated by the currently 
assigned rating.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  Nor does a  review of the Schedule reveal any 
alternate diagnostic code more appropriate to the veteran's 
disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Thus, 
the Board finds no basis upon which to assign a higher 
disability evaluation.

Additionally, the Board parenthetically notes that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) is not warranted 
based on the evidentiary record.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The facts of this case do not show that the veteran's right 
wrist disability results in marked interference with his 
employment or that such requires frequent periods of 
hospitalization.  The veteran has been able to continue 
working in a field requiring frequent and strenuous use of 
his right (major) hand.  He has not reported any loss of time 
or income due to the wrist disability.  He has reported that 
he is able to continue using his right wrist in daily 
activities.  Although the evidence suggests a potential need 
for future surgery, and further suggests that the veteran 
will experience continued pain and wrist problems 
particularly in light of his line of work, the percentage 
ratings under the Schedule are themselves representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  Thirty-eight C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention, to include surgery, are 
clearly contemplated in the Schedule.

The Board also notes that were the veteran to in fact require 
future surgery as a result of his service-connected right 
wrist disability, specific remedy is available under 
38 C.F.R. §§ 4.29, 4.30 (1999).  What the veteran has not 
shown in this case is that his right wrist disability, in and 
of itself, results in unusual disability or impairment that 
renders the regular rating criteria in the Schedule 
impractical or inadequate. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In this case; however, the competent 
evidence of record preponderates against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  The sum of the competent and probative evidence 
shows no basis upon which to assign the veteran an increased 
rating.  Accordingly, the veteran's appeal is denied.


ORDER

An evaluation in excess of 10 percent for service-connected 
status post right navicular fracture is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

